PER CURIAM.
Defendant Daniel Heselton appeals an order placing him on probation for dealing in stolen property. In a motion to dismiss, he alleged that the property taken in a previous robbery was the same property involved in the dealing in stolen property charge. The trial court denied the defendant’s motion to dismiss. The defendant then pled nolo contendere, reserving the right to appeal the denial of his motion. The trial court withheld adjudication and placed Heselton on probation for three years.
On appeal defense counsel asked permission to withdraw pursuant to An-ders v. California, 386 U.S. 738, 87 S.Ct. 1396,18 L.Ed.2d 493 (1967). Defense counsel pointed out that the First District Court of Appeal has held that a defendant can be convicted of both robbery and dealing in stolen property even where the same property is involved in both charges. See Coley v. State, 391 So.2d 725 (Fla. 1st DCA 1980). We agree. Consequently, the trial court did not err in denying defendant’s motion to dismiss.
We affirm the defendant’s conviction and sentence.
SCHEB, A.C.J., CAMPBELL, J., and DENNIS P. MALONEY, Associate Judge, concur.